Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

AGREEMENT between The MONY Group Inc., a company organized under the laws of the
State of Delaware (the “MONY”), The Advest Group, Inc., a Delaware corporation
(the “Company”) and Grant W. Kurtz (the “Executive”), dated as of August 23,
2000 (the “Agreement Date”).

 

To insure continuity of the senior management team the Company, the parties wish
to record in this Agreement terms which provide the Executive with contractual
rights to compensation and benefits.

 

The Company and the Executive agree as follows:

 

  1.   OPERATION AND TERM OF AGREEMENT

 

This Agreement shall be effective as of the date of the consummation of the
transactions (the “Merger Date”) contemplated under the Agreement and Plan of
Merger, dated August 23, 2000, by and among MONY, MONY Acquisition Corp. and the
Company (the “Merger Agreement”), and shall continue until the Expiration Date.
The Expiration Date shall initially be the fifth anniversary of the Merger Date,
but commencing on such fifth anniversary, and each such anniversary date
thereafter, the Expiration Date shall automatically be extended by one
additional year unless, not later than 90 days prior to such anniversary date,
one of the parties provides notice to the other that it will not extend the
Expiration Date. Notwithstanding the foregoing, the provisions of Section 4
hereof shall be effective on the Agreement Date and shall remain in effect for
the periods specified therein.

 

  2.   CERTAIN DEFINITIONS

 

  (A)   Period of Employment. Commences on the Merger Date and ends on the
Expiration Date or the Termination Date, whichever is earlier.

 

  (B)   Termination Date. The date which the Executive’s employment with the
Company ceases.

 

  3.   EXECUTIVE’S RESPONSIBILITIES

 

  (A)   Position, Duties, Responsibilities. The Executive shall be an employee
of the Company and shall serve in the position of Chief Executive Officer of the
Company. The Executive shall perform all of the duties and responsibilities
normally performed and pertinent to the office of the Chief Executive Officer of
the Company, reporting to and under the direction of the Chief Executive Officer
of MONY. Other than with respect to reporting relationships, the Executive shall
have substantially similar



--------------------------------------------------------------------------------

 

authority, duties and responsibilities as the Executive has immediately prior
the Merger Date. The Executive shall have the authority to administer the bonus
arrangements applicable to Company employees, subject to the reasonable approval
of the Human Resources Committee of the Board of Directors of MONY Life
Insurance Company (“MONY Life”) (or such other entity or person designated by
such committee). The Company’s principal offices shall be located in Hartford,
Connecticut.

 

  (B)   Best Efforts. The Executive shall devote substantially all of his
working time, best efforts, and undivided attention to the Company’s affairs,
except for reasonable vacations or illness or incapacity.

 

  4.   RESTRICTIVE COVENANTS

 

  (A)   Non-competition. During the period commencing on the Merger Date through
the Termination Date and for the one-year period immediately following the
Termination Date, unless the Executive is terminated by MONY or the Company
without Cause or the Executive terminates employment for Good Reason, the
Executive shall not, directly or indirectly, in any capacity, engage in any
business in Hartford, Connecticut which is substantially competitive with the
business then actively conducted by the Company; provided that the foregoing
shall not preclude the Executive from owning stock comprising less than 5% of
the stock of a public company.

 

  (B)   Nondisclosure. The Executive shall not make use of, disclose, divulge,
or make accessible to any third party any information of a confidential nature
about the Company, MONY or any of their respective affiliates known to the
Executive in the course of his employment until such information has come into
the public domain.

 

  (C)   Specific Performance and Injunctive Relief. The Executive agrees that
the Company will suffer irreparable injury if the provisions of this Section 4
are not honored, that damages resulting from such injury will be incapable of
being precisely measured, and that the Company will not have any adequate remedy
at law to redress the harm which such violation shall cause. Accordingly, the
Executive agrees that the Company shall have the rights and remedies of specific
performance and injunctive relief, in addition to any other rights or remedies
that may be available at law or in equity, in respect of any failure, or
threatened failure, on the part of the Executive to comply with the provisions
of this Section 4, including, but not limited to, temporary restraining orders
and temporary injunctions to restrain any violation or threatened violation of
this Agreement by the Executive.

 

2



--------------------------------------------------------------------------------

  5.   COMPENSATION, PERQUISITES AND EMPLOYEE BENEFITS

 

  (A)   Base Compensation. The Executive shall receive annual base compensation
from the Company at a rate not less than $450,000. In no event shall the
Executive’s base compensation be less than the base compensation provided
herein, or any amount to which base compensation is thereafter increased.

 

  (B)   Bonus and Incentive Compensation. During the Period of Employment, the
Executive shall be entitled to continue to participate in the Company’s current
Management Incentive Plan or any successor program thereto (the “MIP”) which
will provide bonus opportunities substantially similar to those provided
immediately prior to the Merger Date and will receive a percentage of the MIP
awards consistent with the percentage of the MIP awards made to the Executive
immediately prior to the Merger Date. The Executive shall also be eligible to
receive a bonus payment equal to no less than 10% of the bonus pool established
pursuant to the Management Incentive Plan established pursuant to the Merger
Agreement (the “Merger MIP”), in accordance with the terms of such plan.

 

  (C)   Equity Awards. Effective as of the Merger Date, the Executive shall be
granted 2,000 Performance Share Units (as such term is defined in the MONY Life
Long Term Performance Share Plan) in accordance with the terms of such plan.

 

  (D)   Perquisites. During the Period of Employment, the Executive shall be
entitled to perquisites and fringe benefits from the Company equivalent to those
generally available to officers of his rank at MONY Life.

 

  (E)   Employee Benefits. The Executive shall be entitled to all employee
benefit plans and programs in effect for senior executive officers at the
Company during the Period of Employment (“Benefit Plans”), in accordance with
the terms of the Benefit Plans, with such changes as may from time to time be
made in accordance with the Company’s practices.

 

  (F)   Retiree Medical. The Executive shall be entitled to receive from the
Company retiree medical coverage substantially identical to coverage in effect
for senior executive officers at MONY Life, consistent with the terms of such
coverage and such changes as may from time to time be made in accordance with
MONY Life’s practices. The Executive’s service with the Company prior to the
Merger Date shall be recognized for all purposes under the applicable retiree
medical coverage.

 

  (G)   SERP. In addition to other pension benefits to which he may be entitled,
the Executive shall be entitled to receive from the Company supplemental
retirement benefits for a ten year period following the Termination Date in

 

3



--------------------------------------------------------------------------------

 

an amount equal to $200,000 per annum. Such amounts shall be payable from the
general assets of the Company.

 

  (H)   Split Dollar Life Insurance. The Company shall purchase a split dollar
life insurance policy on behalf of the Executive comparable to the split dollar
insurance policies in effect for senior executives of MONY Life. The Executive
shall be obligated to pay his premiums for such policy to the extent senior
executive officers of MONY Life make such payments.

 

  6.   DEATH

 

If the Executive should die during the Period of Employment, his employment
shall be deemed to have ceased on the last day of the month in which death shall
have occurred.

 

  7.   TERMINATION

 

  (A)   Cause. The Company shall have the right at any time to terminate the
Executive’s employment with the Company. The termination shall be deemed to be
for “Cause” only if such termination shall be the result of willful misconduct,
gross negligence, the conviction of Executive of a criminal offense for
violation of the securities laws or involving moral turpitude, or a
determination by the Board of Directors of MONY (the “Board”) that (i) Executive
has or is engaged in the securities industry in any capacity, including as an
employee or consultant, that the Board has determined to be materially
detrimental to the Company or its business, and Executive has not provided the
Board with adequate assurance that he will refrain therefrom after written
request from the Board, or (ii) Executive has breached his obligations under
Section 4 and Section 13.

 

  (B)   Good Reason. The Executive shall have the right at any time to terminate
the Executive’s employment with the Company. The termination shall be deemed to
be for “Good Reason” only if such termination shall be the result of:

 

  (i)   a material reduction in the Executive’s annual base compensation in
effect on the Agreement Date or as such level may be increased from time to
time; the failure by the Company to continue the Executive’s participation in
the MIP or Benefit Plans as provided in Section 5; provided that Good Reason
shall not include a reduction in the benefits under the Benefit Plans that is
the result of (a) a program of reduction that is generally applicable to
officers of the Company or to participants in such plans or (b) any
discretionary determination permitted under the terms of the Benefit Plans;

 

4



--------------------------------------------------------------------------------

  (ii)   the Company’s requiring, without the written consent of the Executive,
that the Executive be based at any office or location more than 30 miles from
his regular place of business as of the Agreement Date;

 

  (iii)   a material adverse alteration in the Executive’s position, powers,
authority, duties, or responsibilities, or removal, during the Period of
Employment, of the Executive from the office he held as of the Agreement Date;

 

  (iv)   the sale of all or substantially all of the assets of the Company, or
the sale of at least 40% of the stock of the Company (other than a sale to any
affiliate of MONY);

 

  (v)   Executive not being provided with the same authority and responsibility
he had prior to the Merger Date, or the Board of Directors or the Chief
Executive Officer of MONY or MONY Life usurping that authority or
responsibility; or

 

  (vi)   the purchase by MONY of another broker dealer (a) of equal or greater
revenues or (b) without the Executive’s written consent, which consent shall not
be unreasonably withheld, of lesser revenues.

 

  (C)   Disability. The Period of Employment may be terminated by the Company if
the Executive shall be rendered incapable of performing his duties to the
Company by reason of any medically determined physical or mental impairment that
can be expected to result in death or that can be expected to last for a period
of either (i) six or more consecutive months from the first date of the
Executive’s absence due to the disability or (ii) nine months during any
twelve-month period (a “Disability”).

 

  (D)   Termination Procedure; Arbitration

 

  (1)   Notice. (a) Notice of termination shall be provided in writing by the
Company or the Executive, as applicable, and shall specify the date as of which
the Executive’s employment shall be deemed to have ceased, which date shall in
no event be earlier than 60 days or later than 90 days from the date of such
notice.

 

(b) In the event that the Company elects to terminate the Executive’s employment
for Cause, the notice shall also state that the Executive was guilty of conduct
set forth in Section 7(A), with the particulars thereof specified in reasonable
detail.

 

5



--------------------------------------------------------------------------------

(c) In the event that the Executive elects to terminate his employment for Good
Reason, the notice shall also specify the reason for such termination, as set
forth in Section 7(B), with the particulars thereof specified in reasonable
detail, and shall be given, except in the case of a continuing breach, within 10
days after the most recent event giving rise to Good Reason.

 

  (2)   Cure. In the case of the Executive’s allegation of Good Reason, the
Company shall be given the opportunity to cure within 30 days from its receipt
of the notice, or take all reasonable steps to that end during such 30-day
period and thereafter.

 

  (3)   Arbitration. The Company and the Executive will submit to arbitration in
accordance with the rules of the American Arbitration Association before a
tribunal located in New York City, within three months of the time it arises,
any controversy, claim or disagreement arising out of or concerning the
interpretation, application, or enforcement of this Agreement.

 

The decision and award of the arbitrator is intended to be final and binding
between the parties and shall be enforceable in any court of competent
jurisdiction. The parties agree that, upon the issuance of an arbitrator’s
decision and award, judgment in any court of competent jurisdiction shall be
rendered on the award and entered so as to enforce its provision.

 

  8.   CONSEQUENCES OF TERMINATION

 

  (A)   Termination for reason of Death, Disability, by the Company Other Than
for Cause, or by the Executive for Good Reason. In the event of a termination of
the Executive’s employment for reason of death or Disability, or in the event of
a termination by the Company of the Executive’s employment other than for Cause
or by the Executive for Good Reason, the Company shall, as liquidated damages,
pay to the Executive and provide him, in lieu of all other rights, remedies,
damages and relief to which he might otherwise be entitled under this Agreement,
with the benefits described below:

 

  (1)   Severance. A lump-sum payment in an amount equal to the Executive’s then
current base compensation and then current bonus amount for the greater of (i) a
one-year period or (ii) the period ending on the Expiration Date (the “Severance
Period”). For purposes hereof, the Executive’s then current bonus amount shall
be based upon a 3-year average bonus (or such shorter applicable period)
commencing with the Executive’s MIP bonus for the fiscal

 

6



--------------------------------------------------------------------------------

 

year of the Company ending in 2000 and assuming an annual bonus for the
applicable averaging period of at least $400,000.

 

  (2)   Merger MIP. A lump-sum payment in an amount equal to the highest amount
which the Executive is eligible to receive pursuant to the Merger MIP.

 

  (3)   Equity Awards. All outstanding equity awards shall fully and immediately
vest and all restrictions shall lapse, and such awards shall be exercisable for
a period equal to the later of one year or the Expiration Date (or any such
later period provided for in the applicable equity award agreement), subject to
the terms of the applicable plan.

 

  (4)   Perquisites. The Executive shall continue to receive, for the Severance
Period, the perquisites to which the Executive is entitled under 5(D) above
immediately before the Termination Date and such other items (such as personal
computers) as the Chief Executive Officer of MONY shall determine. The Company
shall provide the reasonable cost of shipping personal files and other personal
property of the Executive to the location designated by the Executive.

 

  (5)   Split Dollar Policy. The Company shall keep in effect, for the life of
the Executive, the split-dollar life insurance policy maintained for the
Executive immediately prior to the Termination Date. The Company and the
Executive shall retain their respective obligations to pay premiums in
accordance with the terms of the policy.

 

  (B)   Termination by the Company for Cause or by the Executive Other Than for
Good Reason. In the event of a termination by the Company of the Executive’s
employment for Cause or by the Executive other than for Good Reason, the
Executive shall be entitled only to the compensation and benefits required by
law upon termination of employment and the benefits otherwise due to the
Executive under the applicable plans and programs of the Company, and the
benefits under Sections 5(F) and (G) of this Agreement and under Section 8(A)(5)
of this Agreement.

 

  (C)   Time of Payment. All lump-sum payments to be made by the Company under
this Section 8 shall be made within five days after the Termination Date.

 

7



--------------------------------------------------------------------------------

  9.   ADDITIONAL PAYMENTS

 

  (A)   Gross-Up Payment. Anything in this Agreement to the contrary
notwithstanding and except as set forth below, if it shall be determined that
any amount paid, distributed or treated as paid or distributed by the Company or
any of its affiliates to or for Executive’s benefit (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 9) (a “Payment”) would be subject the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) or
any interest or penalties are incurred by Executive with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then Executive shall
be entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by Executive of all federal, state and local taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.

 

All determinations required to be made under this Section 9, including whether
and when a Gross-Up Payment is required and the amount of such Gross-Up Payment
and the assumptions to be utilized in arriving at such determination, shall be
made by a nationally recognized accounting firm as may be designated by
Executive (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and Executive within 15 business days of the
receipt of notice from Executive that there has been a Payment, or such earlier
time as is requested by the Company. In the event that the Accounting Firm is
serving as accountant or auditor for the individual, entity or group effecting
the change in control, Executive shall appoint another nationally recognized
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accounting Firm hereunder). All fees and
expenses of the Accounting Firm shall be borne by the Company. Any Gross-Up
Payment, as determined pursuant to this Section 9, shall be paid by the Company
to Executive within five days of the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm shall be binding upon
the Company and Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder. In the event that the

 

8



--------------------------------------------------------------------------------

Company exhausts its remedies pursuant to Section 9(B) and Executive thereafter
is required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for Executive’s
benefit.

 

  (B)   Notification of Claims. Executive shall notify the Company in writing of
any claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of the Gross-Up Payment. Such notification shall be given
as soon as practicable but not later than ten business after Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies Executive in writing prior to the expiration of such
period that it desires to contest such claim, Executive shall:

 

  (i)   give the Company any information reasonably requested by the Company
relating to such claim,

  (ii)   take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,

  (iii)   cooperate with the Company in good faith in order to effectively
contest such claim, and

  (iv)   permit the Company to participate in any proceeding relating to such
claim;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on foregoing provisions of
this Section 9, the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided,

 

9



--------------------------------------------------------------------------------

however, that if the Company directs Executive to pay such claim and sue for a
refund, the Company shall advance the amount of such payment to Executive, on an
interest-free basis, and shall indemnify and hold Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and further provided
that any extension of the statute of limitations relating to payment of taxes
for Executive’s taxable year with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

 

  (C)   Refund of Claims. If, after Executive’s receipt of an amount advanced by
the Company pursuant to Section 9(B), Executive becomes entitled to receive any
refund with respect to such claim, Executive shall (subject to the Company’s
complying with the requirements of Section 9(B)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after Executive’s receipt of an amount advanced
by the Company pursuant to Section 9(B)), a determination is made that Executive
shall not be entitled to any refund with respect to such claim and the Company
does not notify Executive in writing of its intent to contest such denial of
refund prior to the expiration of 30 days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of Gross-Up
Payment required to be paid.

 

  10.   WITHHOLDING

 

All payments shall be subject to the withholding of such amounts, if any,
relating to tax, excise tax, and other payroll deductions as the Company may
determine it should withhold.

 

10



--------------------------------------------------------------------------------

  11.   INDEMNIFICATION AND INSURANCE; LEGAL EXPENSES

 

  (A)   Indemnification and Insurance. The Company will indemnify the Executive
(including payment of expenses in advance of final disposition of the
proceeding) to the fullest extent permitted by law and the Charter and By-Laws
of the Company; and the Executive shall be entitled to the protection of any
insurance policies the Company may elect to maintain for the benefit of its
directors and officers, against all costs, charges, and expenses whatsoever
incurred by him in connection with any action, suit, or proceeding to which he
may be made a party by reason of his being or having been a director, officer or
employee of the Company or any of its subsidiaries or affiliates or his serving
or having served any other enterprise as a director, officer or employee at the
request of the Company.

 

  (B)   Legal Expenses. In the event of any arbitration (or other action under
Section 4(C)) between the Company and the Executive with respect to the subject
matter of this Agreement, the Company shall reimburse the Executive, should the
Executive prevail in any respect, for all of his reasonable costs and expenses
relating to such arbitration including, without limitation, reasonable
attorneys’ fees and expenses. In no event shall the Executive be required to
reimburse the Company for any of the costs or expenses relating to such
arbitration.

 

  12.   NOTICES

 

All notices and other communications shall be in writing and shall be
sufficiently given when mailed in the continental United States by registered or
certified mail or personally delivered to the party entitled thereto at the
address stated below or to such changed address as the addressee may have given
by a similar notice:

 

To the Company:

 

To the Executive:

c/o The Advest Group, Inc.

 

Grant W. Kurtz

90 State House Square

 

c/o The Advest Group, Inc.

Hartford, CT 06103

 

90 State House Square

Attn: General Counsel

 

Hartford, CT 06103

 

With a copy to:

MONY

1740 Broadway

New York, NY 10019

Attention: General Counsel

 

with an additional copy to the Executive at the home address listed on the
signature page hereto (or to such changed address as the Executive may have
given by a similar notice).

 

11



--------------------------------------------------------------------------------

  13.   NON-SOLICITATION, NON-HIRE

 

During the period commencing on the Merger Date through the Termination Date and
for a one-year period immediately following the Termination Date, the Executive
will not directly or indirectly (i) solicit or otherwise induce any person
employed by the Company to terminate his or her employment with the Company,
(ii) hire a current Company employee or field underwriter or (iii) solicit the
clients, or customers or active prospects of the Company other than on behalf of
the Company.

 

  14.   BUSINESS GOODWILL

 

For one year following the Termination Date, the parties shall make no comments
which are adverse to the other party’s interests or which reflect negatively on
the other party.

 

  15.   GENERAL PROVISIONS

 

  (A)   Limitation. This Agreement shall not confer any right or impose any
obligation on the Executive to continue in the employ of the Company or MONY, or
limit the right of the Company, MONY or the Executive to terminate his
employment.

 

  (B)   Assignment of Interest. No right to or interest in any payments shall be
assignable by the Executive.

 

  (C)   Amendment, Modification and Waiver. This Agreement may not be amended,
modified, or waived unless such amendment, modification, or waiver is agreed to
in writing signed by the Executive and by a duly authorized officer of MONY.

 

  (D)   Enforceability. If any provision of this Agreement shall be determined
to be invalid or unenforceable by a court of competent jurisdiction, the
remaining provisions of this Agreement shall remain in full force and effect to
the fullest extent permitted by law.

 

  (E)   Entirety of Agreement. This Agreement and the Change in Control
Employment Agreement, dated August 23, 2000, constitute the entire agreement
between the parties relating to the subject matter hereof and supersede all
other agreements relating to the subject matter hereof, including, without
limitation, the Employment Agreement between the Company and the Executive dated
October 1, 1997 (as amended April 1, 1999) (the “Prior Agreement”), and the
Employment Agreement, dated August 23, 2000, between MONY Life Insurance Company
(“MONY Life”) and the Executive (the “MONY Life Agreement”). MONY Life and the
Executive hereby agree that the MONY Life Agreement is null and void and of no
effect ab initio. The Change in Control Employment Agreement will be extended in
the same manner as such agreements are

 

12



--------------------------------------------------------------------------------

 

extended for senior executive officers of MONY. If the Merger Agreement is
terminated without the Merger Date having occurred, then this Agreement shall be
null and void and of no effect ab initio and the Prior Agreement shall continue
in effect.

 

  (F)   Conflict of Law. The validity, interpretation, performance, and
enforcement of this Agreement shall be governed by the laws of the State of
Connecticut, without giving effect to the principles of conflict of laws
thereof.

 

  (G)   Confidentiality. The parties will treat the terms of this Agreement as
confidential.

 

  (H)   Availability. The Executive will make himself available, upon request by
the Company, in connection with any proceeding, legal or regulatory, as a
witness on behalf of the Company. The Company will pay all reasonable expenses
in connection with provision.

 

  (I)   Non-Waiver of Breach. No action or inaction by the Company shall be
deemed in law or equity, to be a waiver of any breach of this Agreement by the
Executive.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

   

THE MONY GROUP INC.

[SEAL]

        

Attest:

 

By:

  

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

        

Secretary

            

THE ADVEST GROUP, INC.

[SEAL]

        

Attest:

 

By:

  

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

        

Secretary

            

EXECUTIVE

   

By:

  

 

--------------------------------------------------------------------------------

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, MONY Life hereby agrees and consents to the provisions
applicable to MONY Life set forth in Section 15(E) of this Agreement as of the
day and year first above written, it being understood that MONY Life is not a
party to this Agreement for purposes of any other provisions hereof.

 

MONY LIFE INSURANCE COMPANY

By:

 

 

--------------------------------------------------------------------------------

 

15